People v Farray (2019 NY Slip Op 04193)





People v Farray


2019 NY Slip Op 04193


Decided on May 29, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 29, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
JOHN M. LEVENTHAL
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2012-06554
 (Ind. No. 4542/10)

[*1]The People of the State of New York, respondent,
vJeffrey Farray, appellant.


Paul Skip Laisure, New York, NY (Isa Chakarian of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Sholom J. Twersky, and Ashlyn Miranda of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mark Dwyer, J.), rendered July 22, 2011, convicting him of criminal sale of a controlled substance in the third degree (two counts), upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, he knowingly, voluntarily, and intelligently waived his right to appeal (see People v Lopez, 6 NY3d 248, 256-257; People v Abraham, 150 AD3d 1021; People v Brown, 122 AD3d 133). The Supreme Court adequately explained, and the defendant acknowledged that he understood, the separate and distinct nature of the waiver of the right to appeal, and the defendant signed a written waiver which he discussed with counsel and which adequately supplemented the oral colloquy (see People v Elliot, 137 AD3d 715, 716; People v Rivera, 126 AD3d 727, 728). The defendant's valid waiver of his right to appeal forecloses appellate review of his challenge to the hearing court's suppression determination (see People v Kemp, 94 NY2d 831, 833; People v Abraham, 150 AD3d 1021; People v Sanchez, 122 AD3d 778, 778-779; People v Kidd, 100 AD3d 779, 779).
SCHEINKMAN, P.J., LEVENTHAL, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court